Citation Nr: 1031544	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  07-14 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for chronic peripheral 
neuropathy of the upper and lower extremities with loss of sense 
of taste and smell and equilibrium, and Dupuytren's contractures.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from December 1954 to December 
1958. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The RO has found that the Veteran's service treatment records and 
service personnel records are unavailable.  Where the service 
treatment records are unavailable, the Board's obligation to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). 

The medical evidence on file indicates that the Veteran has some 
form of a chronic neurological disorder.  There have been 
multiple diagnoses, including Charcot-Marie-Tooth disease, 
chronic inflammatory demyelinating polyneuropathy (CIDP), and 
even vascular changes suggestive of diabetes mellitus.  

Most of the clinical histories on file relate the onset of the 
Veteran's neurological symptoms back in time to the mid to late 
1990s.  However, a June 2003 VA outpatient treatment (VAOPT) 
record indicates that the Veteran had had a stroke 20 years 
earlier, while a March 2004 VAOPT record indicates that he had 
had a stroke 40 years earlier.  In this regard, a 1998 clinical 
record from Shands Hospital in Jacksonville, Florida, noted 
findings indicative of an old right cerebellar infarct.  

The Veteran has reported that his treating VA physician has 
indicated that the Veteran's chronic neurological disorder was as 
likely as not caused by the Veteran's inservice radiation 
exposure.  In this regard, the Veteran has submitted (together 
with a waiver of initial RO consideration) a February 2006 
statement of a private physician in which it was reported that 
the Veteran was being treated for idiopathic peripheral 
neuropathy.  The Veteran had reported a history of inservice 
radiation exposure.  It was possible that his radiation exposure 
contributed to his development of peripheral neuropathy.  

Service connection for disability due to inservice ionizing 
radiation exposure can be shown by three different methods.  
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 
Vet. App. 67, 71 (1997). First, certain types of cancer are 
presumptively service connected where a person is a "radiation-
exposed veteran" which is defined at 38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311. Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it is 
otherwise shown that disability, even if first diagnosed after 
service, is the result of inservice ionizing radiation exposure.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As to inservice ionizing radiation exposure, his only allegation 
is that he was exposed to radar, which he feels is a form of 
ionizing radiation.

Radar equipment emits microwave-type non-ionizing radiation, 
which is not subject to review under the statutory and regulatory 
scheme for claims based on exposure to ionizing radiation.  The 
Court of Appeals for Veterans Claims (Court has taken judicial 
notice that naval radar equipment emits microwave-type non-
ionizing radiation which is not subject to review under the 
ionizing radiation statute and regulations.  Rucker v. Brown, 10 
Vet. App. 67 (1997) (citing The Microwave Problem, Scientific 
American, September 1986; Effects upon Health of Occupational 
Exposure to Microwave Radiation (RADAR), American Journal of 
Epidemiology, Vol. 112, 1980; and Biological Effects of 
Radiofrequency Radiation, United States Environmental Protection 
Agency, September 1984). 

Various forms of cancer as well as tumors of the brain and 
central nervous system are listed as a radiogenic disease under 
38 C.F.R. § 3.311(b)(2), for the provisions of claim development.  
However, 38 C.F.R. § 3.311(a) specifically states that the 
regulatory provisions apply when it is claimed that a radiogenic 
disease is the "result of exposure to ionizing radiation in 
service."  Since exposure to radar is not exposure to ionizing 
radiation, the provisions of 38 C.F.R. § 3.311 do not apply.

In this regard, it is not clear that the Veteran informed the 
private physician who rendered a favorable medical opinion that 
the Veteran's inservice exposure was to a form of non-ionizing 
radiation.  

In the Informal Hearing Presentation it was requested, in light 
of the absence of the service treatment records and the favorable 
private medical opinion, that a medical opinion be obtained 
addressing the possible nexus between the Veteran's inservice 
non-ionizing radiation exposure and his development of a chronic 
neurologic disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the Veteran and request that he 
provide as much information as possible 
concerning his postservice treatment for a 
cerebral event (or stroke).  This should 
include the inclusive dates of all treatment, 
observation, evaluation, and hospitalization 
for such event and all follow-up treatment, as 
well as the names and addresses of all 
treating physicians and treating facilities. 

Upon receipt of the appropriate release, 
request all private treatment records 
indicated, if any, and associate all received 
with the file.  If any request for private 
treatment records is unsuccessful, notify the 
Veteran appropriately.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2009).   

2.  The Veteran should be advised to contact 
his treating VA physician to obtain a medical 
opinion concerning the etiology, time of 
onset, and cause of his claimed neurological 
disorder, to include whether it is as likely 
as not related to inservice exposure to radar.  

3.  Afford the Veteran a VA examination to 
address the etiology of the claimed chronic 
peripheral neuropathy of the upper and lower 
extremities with loss of sense of taste and 
smell and equilibrium, and Dupuytren's 
contractures.  

The examiner must have access to and review 
the claim folder for the Veteran's pertinent 
medical history.  All necessary testing should 
be done and the examiner should review the 
results of any testing prior to completion of 
the examination report.  

The examiner is asked to express an opinion as 
to whether the claimed neurological disorder 
is at least as likely as not related to the 
Veteran's period of service, to include 
inservice exposure to radar.   

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the rationale 
therefor.   

The Veteran is hereby advised that failure to 
report for any scheduled VA examination without 
good cause shown may result in the denial of the 
original claim for service connection.

4.  To help avoid future remand, VA must ensure 
that all requested action has been accomplished 
(to the extent possible) in compliance with this 
REMAND.  If any action is not undertaken, or is 
taken in a deficient manner, then appropriate 
corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After the above development has been 
completed, readjudicate the claim.  

If the benefit sought remains denied, furnish the 
Veteran, and his representative, a Supplemental 
Statement of the Case (SSOC) and return the case 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

